PER CURIAM:
Steven Anthony Graham appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his civil complaint, in which he alleged that the Defendants violated 42 U.S.C. §§ 1983, 1985 (2006) and violated his First, Eighth, and Fourteenth Amendment rights.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Graham v. Rosario, No. 3:09-cv-01535-RMG, 2010 WL 4687641 (D.S.C. filed Nov. 9, 2010 & entered Nov. 10, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 As correctly noted by the magistrate judge, these claims are more properly considered under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).